REYNOLDS, J.
Homer U. Fletcher sued
the Texas Company and S. B. Goodman, seeking judgment against them in solido for $20 a week for 362 weeks under the Workmen’s Compensation Act, Act No. 20 of 1914, as amended.
He alleged “that on or about February 6, 1928, while he was in the employ of and working for the said Texas Company and the said S. B. Goodman in the position and capacity of derrick man or working derricks at a daily rate of pay of $5.50,” he fell a distance of 30 feet to the ground from an oil well derrick on which he was at work, and sustained certain described injuries, and was thereby permanently totally disabled to do any work of a reasonable character.
He further alleged that he had been paid compensation up to October 29, 1928.
And he .prayed for judgment against Goodman and the Texas Company in so-lido for $20 a week for 362 weeks, the first payment to be decreed due as of October 29, 1928, with legal interest on each installment from its maturity until paid.
Goodman filed an exception of no cause of action, and it was tried and overruled.
Each of the defendants filed a separate answer.
The Texas Company denied that Fletcher was in its employ or that it had paid him any compensation, and denied that Goodman was in its employ or was its agent, and alleged that its relations with him were only those named in a contract between him and it dated January 5, 1928.
And it alleged, on information and belief, that Fletcher was in the employ of Goodman and that the compensation alleged to have been received by him was paid him by Goodman’s indemnitor, Aetna Life Insurance Company.
*516Goodman’s answer was, in effect, a general denial.
On these issues the case was tried, and judgment was rendered and signed on May 15, 1929, in favor of the plaintiff and against both defendants in solido for $20 a week during his disability, not exceeding 362 weeks, the first payment being decreed due as of October 29, 1928, with legal interest on each installment from its maturity until paid, and fixing the fees of the four physicians whq testified as experts on behalf of plaintiff at $20 each, and taxing their fees as costs of suit.
From this judgment both defendants appealed.
OPINION
EXCEPTION OF NO CAUSE OF ACTION
The exception was based upon the theory that the allegations of the petition show that Goodman was merely an agent of the Texas Company, and therefore not individually liable to plaintiff, and paragraph sixth of the (petition is referred to as supporting the contention. This paragraph reads as follows:
“That The Texas Company as owner of the mineral rights and land and the oil, gas and other minerals in and under the said land, had undertaken to have said well drilled as part of and in pursuance of its business and occupation of extracting oil and gas from the ground, and refining, selling and dealing in oil and gas generally; that the said Goodman had contracted with the said The Texas Company to do the actual drilling of the said well by the foot at a certain price, but the said The Texas Company retained and had a supervision over the manner and way said drilling was being done, and had authority to stop or speed up the said drilling under the nature of the said contract under which said work was being done; that the labor being used or men working on said well, or many of them, were being paid directly by the said The Texas Company.”
And Goodman contended that the allegation, in the second paragraph of the petition, that plaintiff was in the employ of both himself and the Texas Company, must be deemed qualified by the allegation of the sixth paragraph, that Goodman was engaged in drilling a well' for the Texas Company under a contract, and that the petition does not show a cause of action, against him either individually or as an independent contractor.
The exception was not adverted to in this court, and we therefore presume it is abandoned. However, we think the petition, taken as a whole, and given the liberal construction required by the Workmen’s Compensation Act, states a cause of action against Goodman no less than against the Texas Company.